Citation Nr: 1713085	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Navy from July 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in January 2014 and December 2014.


FINDING OF FACT

Throughout the duration of the appeal, the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2010 and April 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations to address the Veteran's TDIU claim were performed.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained and VA examinations were performed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for: peripheral neuropathy of the right hand, rated as 20 percent disabling from December 5, 2008, and rated as 40 percent disabling from May 14, 2013; peripheral neuropathy of the left hand, rated as 20 percent disabling from December 5, 2008, and rated as 30 percent disabling from May 14, 2013; type II diabetes, rated as 20 percent disabling from December 5, 2008; peripheral neuropathy of the left foot, rated as 20 percent disabling from December 5, 2008; peripheral neuropathy of the right foot, rated as 20 percent disabling from December 5, 2008; hypothyroidism, rated as 10 percent disabling from December 20, 2010, to June 1, 2014; and bilateral cataracts, rated as noncompensable from October 21, 2013.  The Veteran's combined disability rating is 70 percent from December 5, 2008; 80 percent from December 10, 2010; 90 percent from May 14, 2013; and 80 percent from June 1, 2014.  Therefore, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the duration of the appeal.  

However, upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  The Veteran asserted in his VA Form 21-8940 that he was unable to work because of his service-connected diabetes and neuropathy.  He indicated that these disabilities were instrumental in his decision to take early retirement.  His application indicated that he last worked in 2008, and that his prior work was as a manager for the State of Michigan Department of Community Health.  After retiring he began serving in a volunteer position as a Quartermaster with the Veterans of Foreign Wars.  He completed four years of higher education and obtained a degree.  

The Veteran asserted that his diabetes mellitus and peripheral neuropathy caused him to retire early, but the Board will also consider the effects of the Veteran's hypothyroidism, cataracts, and erectile dysfunction have on his ability to work.  Each of these disabilities will be addressed in turn.  

Diabetes mellitus

In a written statement, the Veteran asserted that he took early retirement from the Department of Community Health for the state of Michigan in part due to his diabetes.  He indicated that he was having difficulties controlling his blood sugar levels and that in 2007 and 2008 he had occasional dizzy spells and headaches.  He also reported that the diabetes caused him significant stress and preoccupied him mentally while he was working.  He indicated that he would take work home with him so that he could get his work responsibilities done and still have rest periods.  The Veteran reported that he retired early so that he could get his diabetes under control.  

In January 2010 the Veteran underwent VA examination in connection with his claim for entitlement to service connection for diabetes mellitus.  At the time the Veteran reported that he was diagnosed with diabetes mellitus in 2007, but that he had not required any hospitalizations for it.  He indicated that he had never had episodes of ketoacidosis, and that he had hypoglycemic reactions only once every three to six months which were assuaged by eating something.  He denied requiring regulation of activities, and he said that he did not have to avoid any strenuous occupational or recreational activities because of his blood sugar levels.  The Veteran reported that he had shortness of breath with significant manual exertion, but that there was nothing he was currently doing that caused him shortness of breath.  He indicated that he retired from work in 2008 but that his diabetes mellitus did not affect his occupational duties (this was later denied by the Veteran); he also reported that his diabetes mellitus did limit his fishing, chores, driving, and shopping.  On physical examination his HgbA1c was at 6.7.  He was diagnosed with diabetes mellitus.

In August 2010 the Veteran's file was reviewed by the VA examiner who performed the January 2010 examination.  He opined that the Veteran's service-connected disabilities, namely diabetes mellitus and peripheral neuropathy would not prevent him from performing the mental and physical tasks required to get or keep substantial gainful employment, as long as there was not a requirement for heavy lifting, prolonged sitting or standing, or prolonged typing on a keyboard.  The VA examiner concluded that based on these findings the Veteran could retain the residual functional capacity to perform sedentary work with a sit/stand option without a requirement for heavy lifting or prolonged bending, walking, or standing.

In October 2013 the Veteran underwent VA examination in connection with his TDIU claim.  At the time the Veteran reported that he saw his diabetic treatment provider less than twice a month.  The VA examiner noted his A1c test from one month prior was 7.8.  The VA examiner indicated that the Veteran's diabetes mellitus affected his ability to work in that he had moderate fluxuating glucose; he also noted that the Veteran had documentation of dizziness and tiredness.  

In February 2014 a VA examiner reviewed the Veteran's file and opined that the Veteran's service-connected disabilities, to include diabetes mellitus, peripheral neuropathy, hypothyroidism, and erectile dysfunction, did not preclude him from securing and maintaining substantially gainful employment.  In making this determination the VA examiner reviewed the prior VA examinations, all of which said these disabilities did not preclude the Veteran from working other than the functional limitations of moderate fluctuating glucose, moderate loss of fine-motor skills, moderate decreased grip strength, and mild fatigue.

One year later the Veteran again underwent VA examination in connection with his claim, at which time the VA examiner noted the diagnosis of diabetes mellitus and that he was taking oral hypoglycemic agents and insulin for his disability.  At the time the Veteran denied requiring hospitalization for his diabetes mellitus and indicated that he saw a diabetic treatment provider less than twice per month for his symptoms.  The VA examiner noted a December 2014 A1c level of 7.  The VA examiner opined that it was less likely than not that the Veteran's service-connected disabilities singularly or jointly rendered him unable to secure or follow a substantially gainful occupation.  In making this determination the VA examiner noted that the Veteran drove himself to the appointment.  The VA examiner noted that the Veteran had a Bachelor's degree in business administration with a major in accounting, and that he began work in 1975 doing auditing and then later becoming a reimbursement specialist developing formulas.  The VA examiner noted that the Veteran volunteered with a veteran's service organization helping veterans obtain disability benefits, and that he walked in the pool for exercise approximately twice per week.  

The VA examiner noted that the Veteran's diabetes mellitus required management but that it would not preclude him from most types of mild physical activities or sedentary occupational activities, and that his prior work experience and volunteer experience would put him at a great advantage for pursuing some occupational activity.  He noted that the Veteran would not perform well in physical occupations such as carpentry, but that he could do sedentary roles such as clerical work; he suggested the Veteran could use a hands-free device to minimize the effect of neuropathy and that he could work from home to allow for resting occasionally.  

Peripheral neuropathy

The Veteran has asserted that the weakness in his hands and feet affected his ability to work.  Specifically, he indicated that the numbness in the hands kept him from working at the computer for long periods, and that his prior position with the state required computer work for five to eight hours per day.  He indicated that his fingers became tingly and numb after 30 to 45 minutes of computer work.  He also reported that the numbness and decreased strength in the feet caused him to stumble occasionally when walking.

In January 2010 the Veteran underwent VA examination in connection with his diabetes mellitus claim, and at the time he reported losing strength in his hands and that he had trouble opening jars.  He reported having numbness in his hands and feet since 2007 and 2008, but he denied having any pain due to this.  The Veteran denied having any flare-ups of numbness in the hands and feet, and he asserted that these did not provide an additional limitation of function, although he later denied saying this.  The Veteran had decreased sensation and reflexes on physical examination, but his range of motion was not affected.  He was diagnosed with diabetic neuropathy.

In October 2013 the Veteran underwent VA examination in connection with his TDIU claim.  At the time he was diagnosed with bilateral upper and bilateral lower extremity peripheral neuropathy; he asserted that he had difficulty holding onto small objects due to his peripheral neuropathy.  The Veteran reported having mild pain in the upper extremities and moderate pain in the lower extremities, with moderate numbness in all extremities.  On physical examination the Veteran had decreased sensation and grip, and he was noted to have moderate incomplete paralysis in all extremities.  The VA examiner described the Veteran having moderate functional loss of fine motor skills and decreased grip strength in both hands.  

In February 2015 the Veteran again underwent VA examination for his claim, at which time he was diagnosed with bilateral upper and lower extremity peripheral neuropathy.  He asserted that his neuropathy had gotten worse since the last VA examination in that he had more pain and numbness in the hands and that he had difficulty lifting more than 20 pounds or manipulating small objects with the hands.  He also reported that his feet became sore if he stood for any amount of time and that he stumbled often due to feet numbness and required a cane or grocery cart for stabilization when walking.  The Veteran asserted that he had mild to moderate pain and numbness in the extremities.  On physical examination the Veteran had normal grip and reflexes but decreased sensation.  He was noted to have mild incomplete paralysis in all extremities.  

As it pertained to employability, the VA examiner noted that the Veteran asserted that he could not type on a keyboard or use a small keypad on cell phones due to his hand numbness, and that he had wanted to work in consulting but could not find work as a contractor rather than a full-time employee.  The VA examiner once again noted the Veteran's education and work history as assets in finding employment, and again noted that the Veteran would not function well with physical work but that he could do sedentary work, ideally with a hands-free device. 

Hypothyroidism, cataracts, erectile dysfunction 

The Veteran asserted in a written statement in May 2010 that he retired early in part because of his vision.  He asserted that his hypothyroidism has caused his mental alertness to wane, and that he has been encouraged to move to warmer climates due to his cold intolerance.  He reported needing afternoon naps.

In January 2010 the Veteran underwent VA examination for his diabetes claim, and at the time he asserted that he also had erectile dysfunction but that he had not tried medication or other modalities to limit his symptoms.  He denied having any effects of his genitourinary condition on his occupation.  The Veteran was diagnosed with erectile dysfunction.

In October 2013 the Veteran underwent VA examination in connection with his claim.  As it pertained to hypothyroidism, the Veteran reported increased lethargy and a slight weight gain in the two months prior.  He also reported symptoms of malaise and cold intolerance.  The Veteran's physical examination was relatively normal and his TSH level was 1.88.  The VA examiner indicated that he would have a mild functional impairment of fatigue due to hypothyroidism.  At this time the Veteran also underwent testing for his cataracts, and his vision testing was 20/40 or better corrected for near and distance.  His pupils were noted to be round and reactive to light, and he had no visual field loss.  He was noted to have cataracts in both eyes.  

In January 2015 the Veteran underwent VA examination with his TDIU claim.  At the time he was diagnosed with hypothyroidism, and he reported that this disability had gotten worse in that his voice was hoarse and he felt more lethargic; he also reported being more impatient and aggressive.  The Veteran's physical examination was relatively normal and the VA examiner cited a prior TSH testing level of 1.48.  

The VA examiner opined that the Veteran's treatment for his hypothyroidism would not, in and of itself preclude employment.  As with the diabetes mellitus and neuropathy, the VA examiner recounted the Veteran's education and work experience and recommended mild physical activities and/or sedentary work over physical work, and that the Veteran could work at home and use a hands-free device.  

The Veteran was also examined for his cataracts at that time, and his visual testing showed corrected vision of 20/40 bilaterally for near and distance.  His pupils were noted to be round and reactive to light, and he had no visual field defect.  The VA examiner indicated that the Veteran's cataracts would not affect his ability to work.  In making this determination, the VA examiner noted that the Veteran's corrected vision was between 20/40 and 20/30, which would not affect his employability.  

Overall the medical evidence suggests that the Veteran's service-connected disabilities do not preclude employment.  Although the Veteran asserted that he took early retirement primarily because of his diabetes mellitus and peripheral neuropathy, there is nothing to suggest that the Veteran is completely precluded from working due to these impairments.  The Board notes that the Veteran is a college graduate and previously worked in skilled positions as an auditor and later as a manager for the Department of Community Health for the state of Michigan.  During service he was an aircraft mechanic.  

As it pertains to all of his impairments, VA examiners have opined that the Veteran was not precluded from doing work at a sedentary exertional level.  The Board notes that there are no VA opinions indicating that the Veteran is precluded from work if he chooses to do so, or that his service-connected disabilities impact his ability to maintain employment.  There are no opinions to the contrary, other than lay statements submitted by the Veteran.  

While the Board recognizes that the Veteran's physical disabilities may affect his ability to work, there is nothing to suggest that they would impede employment.  Service connection is not in effect for any mental disorders and the record does not support a finding that the combination of diabetes mellitus, neuropathy, hypothyroidism, cataracts, and erectile dysfunction would preclude sedentary work.  Additionally, with his college degree and work experience in a supervisory position the Veteran is capable of obtaining employment in an environment where he could do sedentary work.  The Board notes that the most recent VA examination accounted for the Veteran's lack of hand manipulation and fatigue by suggesting he use a hands-free device and that he could work from home to account for rest periods.

The Veteran has asserted that he was precluded from driving a van for VA due to his diabetes mellitus and other disabilities, but the Board finds that even given these limitations there is still an abundance of work that he could do that does not require professional driving.  The Veteran has admitted that he is not barred from operating a vehicle in a personal capacity.  The Board notes that the Veteran has been employed as a Quartermaster for Veterans of Foreign Wars.  Although the Veteran asserts that this work does not provide sufficient earnings and that it is low stress work with little time at a computer, overall it suggests that he is capable of doing some substantial gainful activity.  

The Veteran has asserted that it was primarily his diabetes mellitus and neuropathy that caused his early retirement, but the Board has examined all of the Veteran's service-connected disabilities.  Of note, service connection for hypothyroidism was severed effective June 1, 2014.  In any event, the evidence is against a finding that his hypothyroidism even in concert with his other service-connected disabilities would preclude mild physical activities or sedentary employment.  There is nothing to suggest that the Veteran's cataracts or erectile dysfunction have impeded employment.  Indeed, his corrected vision was between 20/30 and 20/40.  There is no evidence of occupational impairment due to erectile dysfunction.  The Board notes that the Veteran has a loss of function due to the combination of his service-connected disabilities, and that these disabilities may affect his ability to work, but this is not to say that he cannot work at all.  His disability ratings have accounted for any loss of work due to these disabilities, but the evidence overall is insufficient to suggest that he is completely prohibited from working.  

Given the Veteran's college education, experience in skilled employment, and the limitations described by the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


